ORDER
PER CURIAM:
Donald Johnson is incarcerated in the Northeast Correction Center (“NECC”), in Bowling Green. Johnson filed a petition in the small claims division of the Circuit Court of Cole County. As amended, Johnson’s petition alleged that various Department of Corrections (“DOC”) employees, sued in their official and individual capacities, were hable to him for $ 88.00 which had allegedly been removed from his inmate account, but not credited to Johnson’s phone account by the private company with which DOC had contracted to provide phone services. The circuit court dismissed Johnson’s petition for failure to state a claim on which relief could be granted. We conclude that Johnson’s claims are barred by sovereign immunity and official immunity, and therefore affirm. Because a published opinion would haye no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties.' Rule 84.16(b).